Dismissed and Opinion Filed January 25, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-01024-CV

                             CITY OF DALLAS, Appellant
                                       V.
                          LAWRENCE C. REICHHART, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-00664

                            MEMORANDUM OPINION
                         Before Justices Francis, Evans, and Boatright
                                  Opinion by Justice Evans
       Before the Court is appellant’s January 12, 2018 agreed motion to dismiss the appeal.

Appellant informs the Court the parties have reached a settlement agreement and no longer wish

to pursue this appeal. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE
171024F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CITY OF DALLAS, Appellant                          On Appeal from the 14th Judicial District
                                                   Court, Dallas County, Texas
No. 05-17-01024-CV         V.                      Trial Court Cause No. DC-17-00664.
                                                   Opinion delivered by Justice Evans. Justices
LAWRENCE C. REICHHART, Appellee                    Francis and Boatright participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        Subject to any agreement of the parties, it is ORDERED that each party bear its own
costs of this appeal.


Judgment entered this 25th day of January, 2018.




                                             –2–